DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a method of acquiring specimens.
Group II, claim 17, drawn to a method of creating mutational data sets.

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an A-sample, M samples, and a non-cancerous tissue sample, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wu et al. (Oncogene, 2016) (hereinafter “Wu’2016”). 

Wu’2016 teaches (Abstract) collecting a plurality of M-samples, an A-sample, and a non-cancerous tissue sample (pg 2857, col 2, para 2-pg 2858, col 1, para 1 “All the samples were sequenced with bulk WES (coverage depth and breadth in Supplementary Table S2). After filtering out the germline variants with matched normal tissue samples, no somatic mutations or copy number alterations (CNAs) were found in the normal polyp tissues; very few somatic mutations and no CNAs were found in .

During a telephone conversation with Ann Viksnins on August 4, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 1, the term “the cancer” should be replaced with “the tumor” to be consistent with the terminology of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
sample of a tumor mass” collected in step (a)(i) in claim 1, line 4, or is collected directly from said “tumor mass” itself (i.e. the same tumor mass from which the sample in (a)(i) was collected).
Similarly, claim 1 recites the limitation “converting the tumor mass” in line 8. It is unclear if the limitation claims the converting of the “sample of a tumor mass” in line 4, or the converting of the “tumor mass” from which the “sample of a tumor mass” was collected.

Claim 2 recites the limitation "the one or more M-sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It was unclear which of the more than one M sample the limitation refers to. Claim 1 requires collecting “more than one” M-sample, and the language of claim 2 raises an uncertainty as to whether all of the M-samples are collected as described in claim 2, or just one of the M-samples are so collected. Also, it would appear that the wherein clause of claim 2 requires a verb, e.g. “wherein…is collected as a single cell…”.

The term "small" in claim 2 is a relative term, which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, claim 1 already requires that each M-sample comprises one to 100 cells, so it would seem that the language “as a single cell or as a small number of cancer cells” in claim 2 is redundant.

Claim 4 recites the limitation “the sample” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear which sample of independent claim 1 said limitation refers to, 

Claim 4 recites the limitation “collected by other methods that reasonably preserve quality of genome DNA or RNA”. It is unclear what methods are included within the scope of the limitation. It is also unclear what “reasonably” means in this context. If it is meant to connote some “measure” of the quality preserved, it is unclear to what degree quality is preserved.

Claim 12 recites the limitation "the one or more M-sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It was unclear which of the “more than one” M samples the limitation refers to. See also discussion of claim 2 above.

Claim 14 recites the limitation “the DNA” in line 1. There is insufficient antecedent basis for this limitation in the claim. It was unclear if the limitation refers to the sheared DNA from the A-sample, or the sheared DNA from the non-cancerous tissue in claim 13.

Claim 15 recites the limitation "the one or more M-sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It was unclear which of the “more than one” M samples the limitation refers to. See also discussion of claim 2 above.

Claim 16 inherits and does not remedy the deficiencies of claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu’2016.
Regarding claim 1, Wu’2016 teaches a method of acquiring specimens that are representative of a tumor in a patient comprising (Abstract “Recently single-cell whole-exome sequencing (scWES) has deeply expanded and sharpened our knowledge of cancer evolution and subclonality. Herein, with scWES and matched bulk whole-exome sequencing (bulk WES) on two colorectal cancer (CRC) patients with normal or adenomatous polyps, we found that both the adenoma and cancer were of monoclonal origin, and both shared partial mutations in the same signaling pathways, but each showed a specific spectrum of heterogeneous somatic mutations.”): 
(a) obtaining biological samples from the patient, wherein the samples include (pg 2857, col 2, para 2 “We collected tissues from different stages of colorectal neoplasia and CRC, including colorectal polyps (CRC0907), colorectal adenomatous polyps (CRC0827) and CRC (CRC0907 and CRC0827) from our CRC patients (Figure 1)”):
(i) a sample of a tumor mass (pg 2857, col 2, para 2-pg 2858, col 1, para 1 “All the samples were sequenced with bulk WES (coverage depth and breadth in Supplementary Table S2). After filtering out the germline variants with matched normal tissue samples, no somatic mutations or copy number alterations (CNAs) were found in the normal polyp tissues; very few somatic mutations and no CNAs were found in adenomatous polyp tissues; and large numbers of somatic mutations and CNAs were found in cancer tissues, as expected”; Fig. 1), 

(b) collecting more than one micro-sample (M-sample) from the tumor mass, wherein each M-sample comprises one to 100 cells that are clonally related (Fig. 1 “Overview of the study. Fresh colorectal tissues were obtained with colonoscopy, and diagnosed with hematoxylin and eosin (HE) staining. The red frames show the sampling sites. The DNA of the tissues was extracted, exome-captured and sequenced (bulk WES). The single cells were isolated manually with a micromanipulator”; note 96 single cells are obtained from each tumor sample for single-cell whole-exome sequencing); 
(c) converting the tumor mass after the M-samples are collected into an aggregate sample (A-sample) (Fig. 1; pg 2859, col 2, para 1 “When we sequenced the cancer tissues (in bulk) from patient CRC0907, we identified 66 somatic mutations that were also found in the majority of the cancer single cells.”; note tumor cells are analyzed in bulk for bulk whole-exome sequencing).

Regarding claim 2, Wu’2016 teaches the method of claim 1, Wu’2016 teaches the one or more M-sample collected as a single cancer cell or as a small number of cancer cells from an individual tumor section or from a fine needle biopsy (Fig. 1; note 96 single cells are obtained from each tumor sample for single-cell whole-exome sequencing).

Regarding claim 3, Wu’2016 teaches the method of claim 1, wherein the one or more M-sample is obtained from the tumor mass as a cell suspension by means of enzymatic digestion or mechanical disruption (Fig. 1; pg 2865, col 1, para 5 “We digested another half of the tissue directly with collagenase IV (Sigma Aldrich, Shanghai, China), 37 °C for 30 min, washed in phosphate-buffered saline and diluted 

Regarding claim 4, Wu’2016 teaches the method of claim 1, wherein the sample is fresh tissue (Fig. 1). 

Regarding claim 5, Wu’2016 teaches the method of claim 1, the tumor is a primary tumor or part of the primary tumor (Fig. 1; Supplementary Table S1 “Patient…CRC0827…cancer…colon… histological_type…Colon Adenocarcinoma…distant_metastasis_pathologic_spread…M0…tumor stage…T4aN0M0; IIB”; note the obtained tumor sample is from primary cancer of colon adenocarcinoma).

Regarding claim 7, Wu’2016 teaches the method of claim 1, wherein the tumor is a solid tumor (Supplementary Table S1 “Patient…CRC0827…cancer…colon… histological_type…Colon Adenocarcinoma; note colon adenocarcinoma is a solid cancer).

Regarding claim 8, Wu’2016 teaches the method of claim 7, wherein the solid tumor is a colon cancer (Supplementary Table S1 “Patient…CRC0827…cancer…colon… histological_type…Colon Adenocarcinoma).

Regarding claim 10, Wu’2016 teaches the method of claim 1, wherein the non-cancerous tissue is non-cancerous tissue from the same patient (Fig. 1)



Regarding claim 12, Wu’2016 teaches the method of claim 1, wherein DNA from the one or more M-samples is individually amplified by means of whole genome amplification (pg 2865, col 1, para 5 “We digested another half of the tissue directly with collagenase IV (Sigma Aldrich, Shanghai, China), 37 °C for 30 min, washed in phosphate-buffered saline and diluted to 1 × 103 cells/ml. Colorectal single cells were separated into 0.5 ml PCR tubes with a micromanipulation system. We prepared 96 single cells for each sample. Single-cell genomic DNA was directly amplified with Qiagen REPLI-g Single Cell Kit (Qiagen, Shanghai, China). The protocol was modified by incubating the DNA with Ф29 polymerase at 30 °C for exactly 120 min. DNA was purified using Agencourt AMPure XP beads (Beckman Coulter, Shanghai, China; A63881). Whole-genome amplification DNA yield was determined by Qubit fluorometric quantification (Life Technologies, Shanghai, China) and whole-genome amplification DNA quality was assessed by quantitative PCR.”; Fig. 1; single cell whole genome amplification is performed on single-cell samples).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu’2016, in view of Khattra (The University of British Columbia, 2015).
Regarding clam 6, Wu’2016 teaches the method of claim 1, but fails to teach the tumor is a metastatic tumor or part of the metastatic tumor. 
Wu’2016 teaches the method of acquiring specimens that are representative of a tumor in a patient for analyzing tumor evolution (Abstract; Fig. 1)
Khattra teaches a method of analyzing tumor evolution of a metastatic cancer (pg 19, para 2-3) by single-cell and bulk sample sequencing (pg 44, para 2-pg 45, para 1; Fig. 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have acquired specimens that are representative of a metastatic tumor with the method of Wu’2016, in order to evaluate the clonal evolution of a metastatic tumor (pg 19, para 2-3 of Khattra).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu’2016, in view of Gawad (PNAS, 2014).
Regarding claim 9, Wu’2016 teaches the method of claim 1, but fails to teach the cancer is a leukemia or multiple myeloma.
Gawad teaches a method of acquiring specimens that are representative of leukemia in a patient (Abstract; pg 17947, col 2, para 1 “Here we used microfluidic automation to perform whole genome amplification (WGA) of nearly 1,500 single cells from six patients. We used bulk sequencing data to identify regions in the bulk tumor sample with genomic heterogeneity. We then performed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the methods of Wu’2016 and Gawad, to acquire specimens that are representative of leukemia, in order to evaluate the clonal evolution of leukemia (Abstract).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu’2016, in view of WIPO Patent Publication No. WO 2016/048952 A1 to Wu et al. (hereinafter “Wu”).

Wu’2016 teaches the method of acquiring specimens that are representative of a tumor in a patient further comprising analyzing clonal evolution single-cell, bulk sample, and normal tissue by whole- exome sequencing (Abstract; Fig. 1)
Wu’952 teaches a method of analyzing clonal evolution by whole-exome sequencing to analyze tumor evolution (Abstract; para [0049] “evidence of clonal evolution with late disease progression before and following ibrutinib (Patient 1) is illustrated. In FIG. 1A, white blood cell counts and treatment course of Patient 1. Peripheral blood specimens were sampled at 5 time points (indicated by arrows), and CLL cells underwent whole exome sequencing”), comprising shearing the DNA sample prior to exon capturing and sequencing (para [0069] “Library construction from CLL and matched germline DNA of Patients 1-5 was performed as described in Fisher et al.(38), with the following modifications: (i) initial genomic DNA input into shearing was reduced from 3μg to 10-100ng in 50μL of solution…Following library construction, hybridization and capture were performed using the relevant components of Illumina's Rapid Capture Exome Kit and following the manufacturer’s suggested protocol.”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sheared the DNA samples for predictable results, e.g. in order to reduce the DNA fragments into workable length (MPEP 2143(I)D).

Regarding claim 14, Wu’2016, in view of Wu’952, teaches the method of claim 13, and Wu’952 teaches the method further comprising (e) barcoding the DNA prior to exon capturing and sequencing (para [0069] “Library construction from CLL and matched germline DNA of Patients 1-5 was performed as described in Fisher et al.(38), with the following modifications…(ii) For adapter ligation, Illumina paired end adapters were replaced with palindromic forked adapters (from Integrated DNA 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have barcoded the DNA to facilitate downstream pooling (para [0069] of Wu’852).

Regarding claim 15, Wu’2016, in view of Wu’952, teaches the method of claim 14, and Wu’2016 teaches further comprising (f) exon capturing the barcoded DNA from the A-sample, the barcoded DNA from the non-cancerous tissue, and from the one or more M-samples (Fig. 1; bulk sample, the non-cancerous tissue sample, and single cell samples each underwent exon capturing).

Regarding claim 16, Wu’2016, in view of Wu’952, teaches the method of claim 15, and Wu’2016 teaches further comprising (g) performing next generation sequencing of the A-sample, of the non-cancerous tissue sample, and of the one or more M-samples to generate DNA sequencing data for the A- sample, the non-cancerous tissue sample, and the one or more M-samples (Fig. 1; bulk sample, the non-cancerous tissue sample, and single cell samples each underwent whole-genome sequencing, which is a type of NGS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637